DETAILED ACTION
This office action is in response to the application filed on 08/10/2022.
Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 8-9 are objected to because of the following informalities:  
Claims 1 and 8 recite in part “detecting that the conditions specified in the adaptation subscription criteria have been met”, and Claims 2 and 9 also recite “the adaptation subscription criteria", however there is no prior recitation of “an adaptation subscription criteria”.  It seems the intent was for each instance to recite the same term, “the adaptation criteria” or “an adaptation subscription criteria”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (hereinafter Mayer, US 2005/0055687 A1) in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1).

Regarding Claim 1, Mayer discloses A method for providing an adaptation service (Mayer: para.0013 “The method and system of the present invention are for helping a terminal to find out about and download software updates, in which the terminal sends a standardized subscribe request for software updates.”), the method comprising: 
receiving an adaptation subscription request from an IoT application (Examiner notes: applicants specification para.0005 “As used, herein the IoT may refer to a network in which devices can communicate with each other, and thus the IoT may also be referred to as an machine-to-machine (M2M) communication system. Further, while devices, applications, services, and the like are often referred to herein as "IoT" entities, it will be understood that the "IoT" is presented by way of example and not presented by way of limitation.” IoT is described generally be a network in which devices can communicate with one another, therefore an IoT application is an application that is generally related to a network in which devices communicate with one another.) for the adaptation service (Mayer: para.0018 “As seen in the flow chart of FIG. 1, a preferred method 100 according to the present invention begins by sending 105 a standardized subscribe request for software updates regarding an application of a user terminal.” para.0039 “The first user terminal 210 may also be called a subscriber user terminal. It includes a software update module 202, for sending, receiving and processing the aforementioned signals to and from the first user terminal 210, in order to receive software update notifications regarding the application modules 265 and 270.” a subscription is received by the server for software updates, as seen in fig. 2 220, the subscribe request 215.  It can be seen in Fig. 2 that various servers and user terminals communicate with one another, thereby showing the software update module is an IoT application.)
to perform a specified type of adaption on an IoT application (Mayer: para.0008 “The software application, when started on the user terminal, initiates a procedure for the SIP stack to send a SUBSCRIBE message with the "software-update" event in the event header of the SUBSCRIBE message. Within the body of the SUBSCRIBE message from the user terminal, more detailed information about the application is given, in order to specify the software which the subscriber is interested in (e.g. "Wireless Presenter" software).” the subscription request can be of the specific software, which is a specified type of update, as well as it can indicate other “detailed information” about the application also indicating a type.   para.0060 “For example, a user who has a software program might be interested in finding out if a competing software product becomes available that is better or cheaper, so that the user will perhaps switch over to the new product instead of continuing to update the old product. Then it is no longer dedicated software that the user wants information about, but rather a type of application. This type of situation is more complicated for the client (i.e. user) to handle; for example the client must decide if the alternative software installation will cause the original software to be deleted.” alternatively, the subscription request can be for subscribing to a type of application, and can be for the an adaptation type of replacing the old software for newer software.), 
wherein the adaptation subscription request comprises a type of adaptation operation (Mayer: para. 0019-para.0022 “Event: software-update” this adaptation subscription request comprises the event type of software-update), 
an address of the IoT application that the adaptation service is to send adaptation notifications to the IoT application (Mayer: para.0022 contact ip address is provided); 
generating an adaptation notification (Mayer: para.0024-0025, para.0029-0030 ) comprising instructions for the IoT application to perform the adaptation operation on itself (Mayer: para.0026 “The event package requires at least one set of information as to software name (e.g. SW1 and SW2), update server address, update retrieval protocol, and latest version. The information may further include things like an update price and a latest update date.” the event package is generated for the client including an available update for the client, and in para.0028 “The next step is receiving 135 a further type of notify message having content defined by the same event package, the further type of notify message describing at least one newly available update. ” a second event package provides a newly available adaptation, the software update at a later time.); 
sending the adaptation notification to the IoT application address (Mayer: Fig. 1 step 115 and 135, para.0024, 0029 shows the notify 1.2.3.4 to the address specified from the initial subscribe message. para.0023 “Then a 200 OK Response is received 110, followed by an initial NOTIFY message 115 having content defined by an event package” the notify message which includes the event package is received by the user terminal, such as in step 225 of Fig. 2, para.0035 “for providing an initial notify signal 225 having content defined by an event package, the initial notify signal being indicative of at least one available software version.”); 
receiving, at the IoT application, the adaptation notification (Mayer: para.0035 “for providing an initial notify signal 225 having content defined by an event package, the initial notify signal being indicative of at least one available software version.” para.0039 “The first user terminal 210 may also be called a subscriber user terminal. It includes a software update module 202, for sending, receiving and processing the aforementioned signals to and from the first user terminal 210, in order to receive software update notifications regarding the application modules 265 and 270.” the software update module of the user terminal receives the notify message including the event package.); 
performing, by the IoT application, the specified instructions to adapt an IoT application (Mayer: para.0036 “The first user terminal 210 is also for requesting 230 and receiving 235 a downloaded update so as to obtain an available software version, if the first terminal 210 lacks that software version, provided that a user of the first terminal approved the downloading or has approved automatic downloading. ” para.0039 “The first user terminal 210 may also be called a subscriber user terminal. It includes a software update module 202, for sending, receiving and processing the aforementioned signals to and from the first user terminal 210, in order to receive software update notifications regarding the application modules 265 and 270.”  the software update module of the user terminal perform the instructions, in this case to download the software update, which adapts one of the first or second applications on the user terminal. ).
However Mayer does not explicitly disclose receiving an adaptation subscription request from an IoT application for the adaptation service to perform a specified type of adaption on the IoT application,( in that the application does request the adaption for itself); and wherein the adaptation subscription request comprises adaptation criteria defining conditions that must be met for the adaptation service to perform the adaptation operation on the IoT application, and detecting that the conditions specified in the adaptation subscription criteria have been met; performing, by the IoT application, the specified instructions to adapt the IoT application
Colle discloses receiving an adaptation request from an IoT application for the adaptation service to perform a specified type of adaption on the IoT application (Colle: para.0055 “The application 105 then requests the identified type of service from the adapter manager 120 (step 210). For example, the application 105 may send the indication of the type of service, whether it is the name of the service, the function provided by the service, or the inputs and outputs of the function, to the adapter manager 120. ” para.0056 “In response to the request, the adapter manager 120 looks up an active service adapter for a service of the requested type (step 215).” the adaptation request is to perform a type of adaptation, in this case the specified type of adaptation is sending a service adaptor to the requesting application.);
 and wherein the adaptation request comprises adaptation criteria defining conditions that must be met for the adaptation service to perform the adaptation operation on the IoT application (Colle: para.0055 “The application 105 then requests the identified type of service from the adapter manager 120 (step 210). For example, the application 105 may send the indication of the type of service, whether it is the name of the service, the function provided by the service, or the inputs and outputs of the function, to the adapter manager 120. ” the adaptation criteria are the type of service the adaptation is for, the function, or inputs and outputs of the function.  These conditions must be met by the adaptor in order to perform the adaptation operation of sending a service adaptor to apply to the application.), and 
detecting that the conditions specified in the adaptation subscription criteria have been met (Colle: para.0057 “The adapter manager 120 looks up the requested type of service to identify a corresponding active service adapter. Identifying the corresponding service adapter includes identifying the class that implements the corresponding service adapter, which is, consequently, the class that implements the interface to the requested type of service that has been specified by the application 105. The adapter manager 120 then creates an instance of the identified service adapter (step 220). The created instance of the identified service adapter is the service adapter 115 that may be used by the application 105 to use the service 110. The adapter manager 120 provides the instance of the service adapter 115 to the application 105 (step 225).” upon determining the criteria has been met, in this case the requirements of type, function, or input output parameters, the manager makes a copy of the adaptor and provides to the requesting application); 
performing, by the IoT application, the specified instructions to adapt the IoT application (Colle: para.0058 “In order to use the service adapter 115 to access the service 110 as defined in the interface, the application 105 casts the instance of the service adapter 115 from a general object to an instance of the interface (step 235). ” the application 105 casts an instance of the service adaptor to get access to a service, thereby performing the specified instructions to adapt the iot application.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer and Colle in order to incorporate receiving an adaptation subscription request from an IoT application for the adaptation service to perform a specified type of adaption on the IoT application,( in that the application does request the adaption for itself); and wherein the adaptation subscription request comprises adaptation criteria defining conditions that must be met for the adaptation service to perform the adaptation operation on the IoT application, and detecting that the conditions specified in the adaptation subscription criteria have been met; performing, by the IoT application, the specified instructions to adapt the IoT application, and apply this idea to the adaptation subscription request in Mayer.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of updating programs such that it improves compatibility between entities and reducing errors (Colle: para.0003-0004).

Regarding Claim 2, Mayer-Colle discloses claim 1 as set forth above.
However Mayer does not explicitly disclose wherein the adaptation subscription criteria comprise dependencies on one or more instances of context information.
Colle further discloses wherein the adaptation subscription criteria comprise dependencies on one or more instances of context information (Colle: para.0055 “The application 105 then requests the identified type of service from the adapter manager 120 (step 210). For example, the application 105 may send the indication of the type of service, whether it is the name of the service, the function provided by the service, or the inputs and outputs of the function, to the adapter manager 120. ” the adaptation criteria is the indication of the type of service, name, function, and input/output, and this is compared to instances of this information that is present in the service adaptors. This can be seen for example in para.0056 where these requirements are compared to service adaptors. “ In one implementation, the adapter manager 120 maintains a registry or a mapping from names of available types of services to names of active service adapters for services of the available types. In other implementations, the adapter manager 120 maintains similar mappings that relate functions provided by available types of services or inputs and outputs of functions provided by the available types of services to service adapters corresponding to available types.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer and Colle in order to incorporate wherein the adaptation subscription criteria comprise dependencies on one or more instances of context information.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of updating programs such that it improves compatibility between entities and reducing errors (Colle: para.0003-0004).

Regarding Claims 8 and 9, they teach all of the same steps as claims 1 and 2 but in A network system comprising: a memory comprising executable instructions; and a processor that, when executing the executable instructions, effectuates operations comprising (Mayer: para.0014-0015).  Therefore the supporting rationale for the rejection of claims 1 and 2 apply equally as well to that of claims 8 and 9.

Claim(s) 3, 5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (hereinafter Mayer, US 2005/0055687 A1) in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1) in view of Sainio (US 2002/0018551 A1).
Regarding Claims 3, Mayer-Colle discloses claim 2 as set forth above.
However Mayer-Colle does not explicitly disclose wherein the instances of context information comprise network congestion or overloaded IoT devices.
Sainio discloses wherein the instances of context information comprise network congestion (Sainio: para.0030 “At stage 44, at least one SCP sends congestion information to the SSP according to prior art. The congestion information, such as call gap information, informs the SSP of the capacity limitations of the SCP and instructs the SSP to reduce the rate at which specific service requests are sent to the SCP in question.” Sainio uses network congestion information and informs the SPP to reduce its rate of requests.) or overloaded IoT devices.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer-Colle with Sainio in order to incorporate wherein the instances of context information comprise network congestion or overloaded IoT devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving network conditions by adapting requesting applications during congestion (Sainio: para.0030).

Regarding Claim 5, Mayer-Colle discloses claim 1 as set forth above.
However Mayer-Colle does not explicitly disclose wherein the instructions for the IoT application comprise adapting the rate at which the IoT application makes network requests.
Sainio discloses wherein the instructions for the IoT application comprise adapting the rate at which the IoT application makes network requests (Sainio: para.0030 “At stage 44, at least one SCP sends congestion information to the SSP according to prior art. The congestion information, such as call gap information, informs the SSP of the capacity limitations of the SCP and instructs the SSP to reduce the rate at which specific service requests are sent to the SCP in question.” Sainio uses network congestion information and informs the SPP to reduce its rate of requests.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer-Colle with Sainio in order to incorporate wherein the instructions for the IoT application comprise adapting the rate at which the IoT application makes network requests.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving network conditions by adapting requesting applications during congestion (Sainio: para.0030).

Regarding Claims 10 and 12, they do not teach nor further define over the limitations of claims 3 and 5. Therefore the supporting rationale for the rejections to claims 3 and 5 apply equally as well to that of claims 10 and 12.

Claim(s) 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (hereinafter Mayer, US 2005/0055687 A1) in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1) in view of Keum et al. (hereinafter Keum, US 2008/0301640 A1).

Regarding Claim 4, Mayer-Colle discloses claim 2 as set forth above.
While Mayer discloses the centralized software server 220 communicating with the software servers in Fig. 2, Mayer does not explicitly disclose wherein the instances of context information are dynamically retrieved and/or collected by the adaptation service from other entities in the network.
Keum discloses wherein the instances of context information are dynamically retrieved and/or collected by the adaptation service from other entities in the network (Keum: Fig. 4 step 32 para.0058 “Referring to FIG. 5, an originator 300 generates identification information on a software component in step 30, and in step 32, provides a DM server 100 with the generated identification information on the software component. A name of the software component, i.e. DC, is different from a name of the software package, and thus information necessary to determine the name of the DC must be provided by the originator. Also, since a version value of the software component may be different from a version value of the software package, information on the version value of each DC must be provided by the originator.” various types of context information is obtained by the DM server, for example name and version.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer-Colle with Keum in order to incorporate wherein the instances of context information are dynamically retrieved and/or collected by the adaptation service from other entities in the network.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of obtaining up to date information on new software updates for client devices (Keum: para.0058).

Regarding Claim 11, it does not teach nor further define over the limitations of claim 4. Therefore the supporting rationale for the rejection to claim 4 apply equally as well to that of claim 11.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (hereinafter Mayer, US 2005/0055687 A1) in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1) in view of Breau et al. (hereinafter Breau, US 8,169,904 B1).
Regarding Claim 6, Mayer-Colle discloses claim 1 as set forth above.
Mayer further discloses IoT application requests (Mayer: Mayer: para.0008 “The software application, when started on the user terminal, initiates a procedure for the SIP stack to send a SUBSCRIBE message with the "software-update" event in the event header of the SUBSCRIBE message. Within the body of the SUBSCRIBE message from the user terminal, more detailed information about the application is given, in order to specify the software which the subscriber is interested in (e.g. "Wireless Presenter" software).” a subscribe message is a request for application update).
However Mayer-Colle does not explicitly disclose wherein the instructions for the IoT application comprise adapting the size of IoT application requests.
Breau discloses wherein the instructions for the IoT application comprise adapting the size packets (Breau: col.5 line 60 to col.6 line 8 “With reference to FIG. 2, session manager 226 can receive feedback information by way of feedback listening port 230. Feedback information is communicated to sender 210 by receivers 212 and 214 in the form of feedback messages. The structure of feedback messages is described in more detail below, with reference to FIG. 4B. In various embodiments of the invention, feedback messages include data packets that contain an instruction to increase or decrease a packet transmission rate, bandwidth, or packet size associated with a particular communication session.” the feedback packet 424 contains instructions for the other node to decrease a packet size. This can be seen in Fig.4A-4B packet 424 described in more detail in col.11 line 45- col.12 line 8.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mayer-Colle with Breau in order to incorporate wherein the instructions for the IoT application comprise adapting the size packets and apply this technique to that of the IoT application requests of Mayer-Colle.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved bandwidth (Breau: col.1 lines 7-22).

Regarding Claim 13, it does not teach nor further define over the limitations of claim 6. Therefore the supporting rationale for the rejection to claim 6 apply equally as well to that of claim 13.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (hereinafter Mayer, US 2005/0055687 A1) in view of Colle et al. (hereinafter Colle, US 2006/0037031 A1) in view of Haruma (US 2006/0085607 A1).
Regarding Claim 7, Mayer-Colle discloses claim 1 as set forth above.
However Mayer-Colle does not explicitly disclose wherein the instructions for the IoT application comprise adapting which entities in the network, IoT application requests for particular types of instances of information are directed to or which entities in the network generated information is stored or shared with.
Haruma discloses wherein the instructions for the IoT application comprise adapting which entities in the network, IoT application requests for particular types of instances of information are directed to or which entities in the network generated information is stored (Haruma: para.0117 “First, the migration controller 102 of the storage manager 101 instructs the disk controller 30 of the storage system 3 to duplicate data. The disk controller 30 of the storage system 3 checks, in a step S101 of FIG. 12, the device state 234 in the RAID management information 303 to search for the physical device a that is in an "offline" state, in other words, a free state. Finding an "offline" physical device, the disk controller 30 consults the size 232 to obtain the capacity of the free device. The disk controller 30 searches in a step S102 for an external device for which "offline" is recorded in the device state 244 of the external device management information 302 and the size 242 of the external device management information 302 is within the capacity of this physical device a (hereinafter such external device is referred to as migration subject device).” para.0122 “Next, in S11, the migration controller 102 of the storage manager 101 instructs the DLM 111 of the host server 11 to change the access destination from the storage system 2 to the new storage system 3.” mitigation controller 102 informs the DLM of host server 11 in Fig. 1 to use a different storage unit all together.  Therefore reads and writes that would normally go to storage system 2, are now directed towards storage system 3, which accounts for both requests for information and which entities the network generated information is stored..) or shared with.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mayer-Colle with Haruma in order to incorporate wherein the instructions for the IoT application comprise adapting which entities in the network, IoT application requests for particular types of instances of information are directed to or which entities in the network generated information is stored or shared with.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing offloaded storage for network entities (Haruma: para.0002-0005).

Regarding Claim 14, it does not teach nor further define over the limitations of claim 7. Therefore the supporting rationale for the rejection to claim 7 apply equally as well to that of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moreira Sa de Souza et al. US 8,560,713 see claim 1 fig. 2, col.8 line 45- col.9 line 55, which describes smart devices requesting services, and applying service adaptation based on the request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453